[Cite as State v. Morgan, 2022-Ohio-3302.]


                                       COURT OF APPEALS
                                   MUSKINGUM COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT



STATE OF OHIO                                    JUDGES:
                                                 Hon. John W. Wise, P.J.
        Plaintiff-Appellee                       Hon. Patricia A. Delaney, J.
                                                 Hon. Craig R. Baldwin, J.
-vs-
                                                 Case No. CT2021-0072
JEREMY A. MORGAN

        Defendant-Appellant                      OPINION




CHARACTER OF PROCEEDING:                      Appeal from the Court of Common Pleas,
                                              Case No CR2021-0352


JUDGMENT:                                     Affirmed



DATE OF JUDGMENT ENTRY:                       September 20, 2022



APPEARANCES:

For Plaintiff-Appellee                        For Defendant-Appellant

RONALD WELCH                                  JAMES S. SWEENEY
PROSECUTING ATTORNEY                          JAMES SWEENEY LAW, LLC
27 North Fifth Street, P.O. Box 189           285 South Liberty Street
Zanesville, Ohio 43702                        Powell, Ohio 43065
Muskingum County, Case No. CT2021-0072                                                     2


Wise, J.

        {¶1}   Defendant-Appellant Jeremy A. Morgan appeals his conviction and

sentence on one count of attempted domestic violence following a plea of guilty in the

Muskingum County Court of Common Pleas.

                                 Facts and Procedural History

        {¶2}   On June 30, 2021, Appellant Jeremy A. Morgan was indicted on one charge

at the Muskingum County Court of Common Pleas; Domestic Violence, a felony of the

third degree, in violation of R.C. §2919.25(A). The indictment set forth that Appellant had

been “previously convicted of, or pleaded guilty to two (2) or more offenses of domestic

violence, two-wit:” and then listed five prior convictions which occurred between 2001 and

2020.

        {¶3}   The instant charge arose out of an incident which occurred on June 20,

2021, wherein Appellant was alleged to have hit his live-in girlfriend. (Plea Hearing at 13).

        {¶4}   On October 20, 2021, a plea hearing was held. At said hearing, Appellant

entered a plea of guilty to a reduced charge of Attempted Domestic Violence, a felony of

the fourth degree, in violation of R.C. §2923.02(A) and R.C. §2919.25(A). (Plea Hearing

at 8, 10). The parties made a joint recommendation of six (6) months in prison on the

charge of Attempted Domestic Violence. (Plea Hearing at 3-4).

        {¶5}   On November 29, 2021, a sentencing hearing was held wherein the trial

court sentenced Appellant to eighteen (18) months in prison on the charge of Attempted

Domestic Violence, with 163 days of jail-time credit. The trial court also terminated

Appellant’s post-release control, which had a maximum expiration date of October 24,
Muskingum County, Case No. CT2021-0072                                                      3


2023; and ordered it to run consecutive to the sentence on the Attempted Domestic

Violence charge. (Sentencing Hearing at 12).

       {¶6}   Appellant now appeals.

                                      Assignments of Error

       {¶7}   Counsel for Appellant Morgan has filed a Motion to Withdraw and a brief

pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493(1967)

asserting no potential assignments of error.

                                           Law and Analysis

       {¶8}   In Anders, the United States Supreme Court held if, after a conscientious

examination of the record, a defendant's counsel concludes the case is wholly frivolous,

then he should so advise the court and request permission to withdraw. 386 U.S. at 744.

Counsel must accompany his request with a brief identifying anything in the record that

could arguably support his client's appeal. Id. Counsel also must: (1) furnish his client

with a copy of the brief and request to withdraw; and, (2) allow his client sufficient time to

raise any matters that the client chooses. Id. Once the defendant's counsel satisfies

these requirements, the appellate court must fully examine the proceedings below to

determine if any arguably meritorious issues exist. If the appellate court also determines

that the appeal is wholly frivolous, it may grant counsel's request to withdraw and dismiss

the appeal without violating constitutional requirements, or may proceed to a decision on

the merits if state law so requires. Id.

       {¶9}   By Judgment Entry filed June 13, 2022, this Court noted that counsel had

filed an Anders brief and had indicated to the Court that he had served Appellant with the
Muskingum County, Case No. CT2021-0072                                                        4


brief. Accordingly, this Court notified Appellant via Certified U.S. Mail that he “may file a

pro se brief in support of the appeal within 60 days from the date of the filing of this entry.”

       {¶10} Appellant has not filed a pro se brief

       {¶11} We find Appellant’s counsel in this matter has adequately followed the

procedures required by Anders.

                                                  I.

       {¶12} As counsel did not submit any potential assignment of error, Appellant did

not submit a pro se brief, and the state did not file a response brief, this Court will

undertake, pursuant to Anders, to fully examine the proceedings to decide if this appeal

is indeed wholly frivolous.

       {¶13} Appellant herein pled guilty to a reduced count of one count of Attempt –

Domestic Violence, and was convicted under R.C. §2919.25(A), which provides:

              (A) No person shall knowingly cause or attempt to cause physical

       harm to a family or household member.

              ***

              (3) Except as otherwise provided in division (D)(4) of this section, if

       the offender previously has pleaded guilty to or been convicted of domestic

       violence, a violation of an existing or former municipal ordinance or law of

       this or any other state or the United States that is substantially similar to

       domestic violence, a violation of section 2903.14, 2909.06, 2909.07,

       2911.12, 2911.211, or 2919.22 of the Revised Code if the victim of the

       violation was a family or household member at the time of the violation, a

       violation of an existing or former municipal ordinance or law of this or any
Muskingum County, Case No. CT2021-0072                                                    5


     other state or the United States that is substantially similar to any of those

     sections if the victim of the violation was a family or household member at

     the time of the commission of the violation, or any offense of violence if the

     victim of the offense was a family or household member at the time of the

     commission of the offense, a violation of division (A) or (B) of this section is

     a felony of the fourth degree, and, if the offender knew that the victim of the

     violation was pregnant at the time of the violation, the court shall impose a

     mandatory prison term on the offender pursuant to division (D)(6) of this

     section, and a violation of division (C) of this section is a misdemeanor of

     the second degree.

            (4) If the offender previously has pleaded guilty to or been convicted

     of two or more offenses of domestic violence or two or more violations or

     offenses of the type described in division (D)(3) of this section involving a

     person who was a family or household member at the time of the violations

     or offenses, a violation of division (A) or (B) of this section is a felony of the

     third degree, and, if the offender knew that the victim of the violation was

     pregnant at the time of the violation, the court shall impose a mandatory

     prison term on the offender pursuant to division (D)(6) of this section, and a

     violation of division (C) of this section is a misdemeanor of the first degree.

            ***

            (6) If division (D)(3), (4), or (5) of this section requires the court that

     sentences an offender for a violation of division (A) or (B) of this section to
Muskingum County, Case No. CT2021-0072                                                    6


      impose a mandatory prison term on the offender pursuant to this division,

      the court shall impose the mandatory prison term as follows:

             (a) If the violation of division (A) or (B) of this section is a felony of

      the fourth or fifth degree, except as otherwise provided in division (D)(6)(b)

      or (c) of this section, the court shall impose a mandatory prison term on the

      offender of at least six months.

      {¶14} Here, Appellant pled guilty to a fourth-degree felony and the trial court

imposed a sentence of eighteen (18) months, which is within with an authorized

sentencing range of six to 18 months in prison. See R.C. §2929.14(A)(4).

      {¶15} R.C. §2953.08 governs appeals claiming a violation of felony sentencing

guidelines. Subsection (G)(2) describes this Court's standard of review:

             (2) The court hearing an appeal under division (A), (B), or (C) of this section

      shall review the record, including the findings underlying the sentence or

      modification given by the sentencing court.

             The appellate court may increase, reduce, or otherwise modify a sentence

      that is appealed under this section or may vacate the sentence and remand the

      matter to the sentencing court for resentencing. The appellate court's standard for

      review is not whether the sentencing court abused its discretion. The appellate

      court may take any action authorized by this division if it clearly and convincingly

      finds either of the following:

             That the record does not support the sentencing court's findings under

      division (B) or (D) of section 2929.13, division (B)(2)(e) or division (I) of section

      2929.20 of the Revised Code, whichever, if any, is relevant;
Muskingum County, Case No. CT2021-0072                                                   7


              That the sentence is otherwise contrary to law.

       {¶16} A sentence is not clearly and convincingly contrary to law where the trial

court “considers the principles and purposes of R.C. 2929.11, as well as the factors listed

in R.C. 2929.12, properly imposes post release control, and sentences the defendant

within the permissible statutory range.” State v. Morris, 5th Dist. Ashland No. 20-COA-

015, ¶ 90 quoting State v. Dinka, 12th Dist. Warren Nos. CA2019-03-022 and CA2019-

03-026, 2019-Ohio-4209, ¶ 36.

       {¶17} We have reviewed the record and found that the trial court fulfilled those

requirements as it imposed the sentence, so we find no error.

                                       Conclusion

       {¶18} After independently reviewing the record, we agree with counsel's

conclusion that no arguably meritorious claims exist upon which to base an appeal.

Hence, we find the appeal to be wholly frivolous under Anders, grant counsel's request to

withdraw, and affirm the judgment of the Muskingum County Court of Common Pleas.

By: Wise, P. J.

Delaney, J., and

Baldwin, J., concur.




JWW/kw 0915